        Case 1:20-cv-01658-SAB Document 10 Filed 12/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   NOLAN JORDAN,                                         1:20-cv-01658-SAB (PC)

12                      Plaintiff,
13          v.                                             ORDER GRANTING APPLICATION TO
                                                           PROCEED IN FORMA PAUPERIS
14   ARCEE, et al.,                                        (Doc. No. 9)

15                      Defendants.                                      and
16
                                                           ORDER DIRECTING PAYMENT
17                                                         OF INMATE FILING FEE BY THE
                                                           RIVERSIDE COUNTY SHERIFF’S
18                                                         DEPARTMENT

19

20          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested

21   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing

22   required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.

23   Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

24   § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of

25   the preceding month’s income credited to plaintiff’s trust account. The Riverside County

26   Sheriff’s Department is required to send to the Clerk of the Court payments from Plaintiff’s

27   account each time the amount in the account exceeds $10.00, until the statutory filing fee is paid

28   in full. 28 U.S.C. § 1915(b)(2).
                                                       1
       Case 1:20-cv-01658-SAB Document 10 Filed 12/16/20 Page 2 of 2


 1            In accordance with the above and good cause appearing therefore, IT IS HEREBY

 2   ORDERED that:

 3               1. Plaintiff's application to proceed in forma pauperis is GRANTED;

 4               2. The Riverside County Sheriff or his designee shall collect payments from

 5            Plaintiff’s prison trust account in an amount equal to twenty per cent (20%) of the

 6            preceding month’s income credited to the prisoner’s trust account and shall forward

 7            those payments to the Clerk of the Court each time the amount in the account

 8            exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has

 9            been collected and forwarded to the Clerk of the Court. The payments shall be

10            clearly identified by the name and number assigned to this action.

11               3. The Clerk of the Court is directed to serve a copy of this order and a copy of

12            Plaintiff’s in forma pauperis application on the Riverside County Sheriff’s Department at

13            30775-B Auld Road, Murietta, CA 92563, via U. S. Mail.

14               4.   The Clerk of the Court is directed to serve a copy of this order on the Financial

15            Department, U.S. District Court, Eastern District of California, Sacramento Division.

16               5. Within sixty (60) days of the date of service of this order, Plaintiff shall submit a

17            certified copy of his prison trust account statement for the six-month period immediately

18            preceding the filing of the complaint, if Plaintiff has not already done so.

19
     IT IS SO ORDERED.
20
21   Dated:     December 15, 2020
                                                            UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                        2
